Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim(s) 1-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-22 of U.S. Patent No. 10,825,260
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘563 is broader in scope and all of the limitations are present in ‘260.
Table 1 below shows an example claim mapping between the present application and U.S. Patent No. 10,825,260
Table 2 below lists corresponding claims between the present application and U.S. Patent No. 10,825,260
Table 1. Example Claim Mapping
17/549,563
US Patent 10,825,260
1. A computer-implemented method, comprising: 

capturing, with a camera of an electronic device, an image of a face of a user; 

obtaining, using a sensor of the electronic device, three-dimensional location information for the user; 




obtaining a three-dimensional model of a pair of spectacles; 

determining a position of a virtual representation of the spectacles based on the image and the three-dimensional location information; 





determining a size of the virtual representation of the spectacles based on the image and the three-dimensional location information; and 



displaying, with a display of the electronic device, a combined image including the image of the user and the virtual representation of the spectacles with the determined size and the determined position.
1. A computer-implemented method, comprising: 

capturing, with a camera of an electronic device, an image of a face of a user; 

obtaining, using a sensor of the electronic device, three-dimensional location information of the user; 




obtaining a three-dimensional model of a pair of spectacles; 

determining a position of a virtual representation of the pair of spectacles based on the image and the three-dimensional location information by intersecting the three-dimensional model of the pair of spectacles with the three-dimensional location information of the user; 


determining a size of the virtual representation of the pair of spectacles based on the image and the three-dimensional location information of the user; and 



displaying, with a display of the electronic device, a combined image including the image of the face of the user and the virtual representation of the pair of spectacles with the determined size and the determined position.


Table 2. Corresponding Claims
17/549,563
US Patent 10,825,260
1
1
2
2
3
1
4
3
5
4
6
5
7
6
8
7
9
8
10
9
11
10
12
11
13
12
14
12
15
14
16
15
17
16
18
17
19
18
20
19
21
20
22
21
23
22


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-2, 12-13, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choukroun (US 2016/0246078) in view of Fonte (US 2015/00550085)

Claim 1

Choukroun a computer-implemented method, comprising: 
capturing, with a camera of an electronic device, an image of a face of a user (Choukroun, ¶ 45: “The usual context and scenario is the following: the user stands in front of a camera (be it a webcam connected to a PC or the one included in most mobile devices)”); 

obtaining a three-dimensional model of a pair of spectacles (Choukroun, ¶ 76: “In order to finely position the glasses taking the morphology of the user and the physical characteristics of glasses into account, we define the glasses model as a segmented 3D object”); 
determining a position of a virtual representation of the spectacles based on the image and the three-dimensional location information (Choukroun, ¶ 8: “A glasses positioning process associated with a try-on mode for look or real-size simulation that estimate the 3D rotation matrix, the 3D translation vector, and global and local deformation parameters of the virtual glasses, and arms articulation, adapted to the morphology parameters computed in step 100;”); 

displaying, with a display of the electronic device, a combined image including the image of the user and the virtual representation of the spectacles with the determined size and the determined position (Choukroun, ¶ 45: “For real-time try-on (live mode try-on), the camera video stream is shown and the user can see himself on the screen in a mirror-like fashion.  The user can try frames by selecting them in the interface and the frames appear on his face depending on the different interactions with the application.”)
Choukroun does not explicitly disclose, but Fonte makes obvious obtaining, using a sensor of the electronic device, three-dimensional location information for the user (Fonte, ¶ 38: “by way of definition as used herein, image data includes 2D image(s), digital images, video, series of images, stereoscopic images, 3D images, images acquired with standard light-sensitive cameras, images acquired with cameras that have multiple lenses, images acquired with depth cameras, images acquired with laser, infrared, or other sensor modalities.”)
determining a size of the virtual representation of the spectacles based on the image and the three-dimensional location information (Fonte, ¶ 178: “For example, adjust the length of the temples until the error between the temples and top of the ear are minimized. Or the computer system optimizes the fit and style based on other techniques, such as machine learning or analytic equations. d) The computer system updates the configurable product model 3003 with new parameters. e) The computer system performs an optimization to obtain a rigid transformation, as illustrated at 3004, to align the product model 3003 to the face 3001. The error between key features of the product and face is minimized, and some features are weighted more than others. f) The computer system transforms the coordinates of the product model to align it with the anatomic model, thereby placing a new eyewear design aligned with the user's anatomy.”) 
	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider determining the size of the spectacles based on sensor measurements as claimed.  The motivation would have  been “A need for a more quantitative analysis exists to enable a better experience, custom fit, custom style, automated adjustment and recommendations, and the overall ability to make an eyewear design fit with each user's unique anatomy and taste.” (Fonte, ¶ 17).
Claim 2
Choukroun and Fonte further make obvious wherein the size and the position of the virtual representation of the spectacles are respectively determined to accurately represent the size of the spectacles and the position of the spectacles in the combined image, as the spectacles would appear if physically placed on the face of the user ((Choukroun, ¶ 45: “For real-time try-on (live mode try-on), the camera video stream is shown and the user can see himself on the screen in a mirror-like fashion.  The user can try frames by selecting them in the interface and the frames appear on his face depending on the different interactions with the application.”); Fonte, ¶ 178: “The computer system transforms the coordinates of the product model to align it with the anatomic model, thereby placing a new eyewear design aligned with the user's anatomy.”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider determining the size of the spectacles as claimed.  The motivation would have  been “. A need for a more quantitative analysis exists to enable a better experience, custom fit, custom style, automated adjustment and recommendations, and the overall ability to make an eyewear design fit with each user's unique anatomy and taste.” (Fonte, ¶ 17).
Claim 12
Fonte further makes obvious wherein the sensor comprises at least one of a time-of-flight sensor, a laser range finder, a motion sensor, a proximity sensor, a structured light sensor, and an additional camera (Fonte, ¶ 38: “by way of definition as used herein, image data includes 2D image(s), digital images, video, series of images, stereoscopic images, 3D images, images acquired with standard light-sensitive cameras, images acquired with cameras that have multiple lenses, images acquired with depth cameras, images acquired with laser, infrared, or other sensor modalities.”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider determining the size of the spectacles as claimed.  The motivation would have  been “. A need for a more quantitative analysis exists to enable a better experience, custom fit, custom style, automated adjustment and recommendations, and the overall ability to make an eyewear design fit with each user's unique anatomy and taste.” (Fonte, ¶ 17). 
Claim 13
Choukroun discloses a computer-implemented method, comprising: 
capturing an image of a face of a user (Choukroun, ¶ 45: “The usual context and scenario is the following: the user stands in front of a camera (be it a webcam connected to a PC or the one included in most mobile devices)”); 

obtaining a three-dimensional model of a pair of spectacles (Choukroun, ¶ 76: “In order to finely position the glasses taking the morphology of the user and the physical characteristics of glasses into account, we define the glasses model as a segmented 3D object”); 
determining (Choukroun, ¶ 8: “A glasses positioning process associated with a try-on mode for look or real-size simulation that estimate the 3D rotation matrix, the 3D translation vector, and global and local deformation parameters of the virtual glasses, and arms articulation, adapted to the morphology parameters computed in step 100;”); and 
displaying the virtual representation of the spectacles, with the determined size and at the determined position, overlaid on the image of the face of the user (Choukroun, ¶ 45: “For real-time try-on (live mode try-on), the camera video stream is shown and the user can see himself on the screen in a mirror-like fashion.  The user can try frames by selecting them in the interface and the frames appear on his face depending on the different interactions with the application.”).
Choukroun does not explicitly disclose, but Fonte makes obvious obtaining a three-dimensional model of the user at a time of capture of the image (Fonte, ¶ 38: “by way of definition as used herein, image data includes 2D image(s), digital images, video, series of images, stereoscopic images, 3D images, images acquired with standard light-sensitive cameras, images acquired with cameras that have multiple lenses, images acquired with depth cameras, images acquired with laser, infrared, or other sensor modalities.”)
determining a size (Fonte, ¶ 178: “For example, adjust the length of the temples until the error between the temples and top of the ear are minimized. Or the computer system optimizes the fit and style based on other techniques, such as machine learning or analytic equations. d) The computer system updates the configurable product model 3003 with new parameters. e) The computer system performs an optimization to obtain a rigid transformation, as illustrated at 3004, to align the product model 3003 to the face 3001. The error between key features of the product and face is minimized, and some features are weighted more than others. f) The computer system transforms the coordinates of the product model to align it with the anatomic model, thereby placing a new eyewear design aligned with the user's anatomy.”) 
	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider determining the size of the spectacles based on sensor measurements as claimed.  The motivation would have  been “A need for a more quantitative analysis exists to enable a better experience, custom fit, custom style, automated adjustment and recommendations, and the overall ability to make an eyewear design fit with each user's unique anatomy and taste.” (Fonte, ¶ 17).
Claim 21
Choukroun discloses further comprising storing, at a server, three-dimensional models for a plurality of pairs of spectacles (Choukroun, ¶ 100: “We can build the average glasses size and compute a default scale for every class that we store in a database….different platforms that we support (web clients, mobile devices and PC-based systems).”)
Claim 23
The same teachings and rationales in claim 1 are applicable to claim 23.  Claim 23 additionally recites client server implementation.  This is further suggested by (Choukroun, ¶ 100: “We can build the average glasses size and compute a default scale for every class that we store in a database….different platforms that we support (web clients, mobile devices and PC-based systems).”).  Therefore before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider a server based system depending on the desired topology. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choukroun (US 2016/0246078) in view of Fonte (US 2015/00550085) and Venkataraman (US 2019/0164341)
Claim 11
Choukroun does not disclose, but Venkataraman makes obvious wherein the sensor comprises an additional camera, the method further comprising: capturing an additional image of the user using the additional camera; and generating the three-dimensional location information for the user based on a known distance between the camera and the additional camera and a parallax effect between the image and the additional image (Venkataraman, ¶ 35: “3D facial models can be generated by 3D facial modeling systems in a variety of ways. In many embodiments, 3D facial modeling systems utilize an array camera of at least two cameras at a known fixed distance (baseline) apart to capture at least two images of a scene from different viewpoints. However, similar results can be achieved using multiple images from a single camera. Parallax based depth estimation techniques can be applied to of the images of the scene from different viewpoints in order to determine depth at key points on the face. A conceptual illustration of an array camera capturing an image of a face from two different viewpoints is illustrated in FIG. 1”)
	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider stereo sensors.  As disclosed by Venkataraman, use of stereo cameras are a known alternative for 3D modeling.  
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choukroun (US 2016/0246078) in view of Fonte (US 2015/00550085) and Rasmussen (US 2013/0088490)
Claim 22
Choukroun does not disclose, but Rasmussen makes obvious further comprising: determining, based on the three-dimensional model of the user and the three- dimensional model of the spectacles, that the spectacles are mis-sized for the user; identifying a different one of the pairs of spectacles based on the three- dimensional model of the user; and providing a recommendation for the identified different one of the pairs of spectacles (¶ 38: “a 3D scan of a user's face and a 3D model of the item into the software is inputted into the system. The 3D image of the item to be fitted is placed on the face or body image resulting from the 3D scan and is iteratively moved until collision is detected between the 3D model of the item and the 3D model of the face or body. When eyewear is fitted, a simulated gravity vector is used to push eyewear frames or the nose bridge down onto the nose until the model collides with the nose, showing accurate placement on the bridge. The flex of the temple pieces is iteratively tried to determine collision with the sides of the head. A recommendation engine can be used to recommend different items to the user based on the virtual fit”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider recommendations based on mis-match.  As disclosed, Rasmussen, consideration of user fit is a basis for making recommendations and can aide the user in selection of best fit spectacles.  

	Allowable Subject Matter
Claim(s) 3-10, 14-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 3, the cited prior art does not suggest consideration “determining a pixel size for each image pixel in the image using the determined physical size and the size of the face of the user in image pixels”
Regarding claim(s) 4-10, parent claim 3 contains allowable subject matter.  
Regarding claim(s) 14, the cited prior art does not consider collision detection relative to a facial landmark as claimed. 
Regarding claim(s) 15-20, parent claim 14 contains allowable subject matter. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611